DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues regarding claim1 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 09/26/2018 that "Applicant contends that Applicant respectfully submits that the cited portions of Kim do not provide the teachings upon which they are relied. For example, as shown in Figure 8 of Kim above, the wiring layers 210 a and the wiring vias 230  of the connection member 200a of Kim are not "electrically coupled" to the cavity ground layers 165a of Kim (i.e., the alleged "ground plane"). Rather, only the insulating layer 220a of the connection member 200a of Kim appears to be in contact with the cavity ground layers 165a of Kim. As its name suggests, the insulating layer 220a is an insulator. Therefore, the insulating layer 220a of the connection member 200a of Kim (i. e., the alleged "conformal coating") is not "electrically coupled to" the cavity ground layers 165a of Kim, contrary to the Office Action's assertions. Indeed, Kim specifically teaches that the cavity ground layers 165a "improve isolation between the antenna package 100a and the connection member 200a," contrary to the Office Action's assertions. (Kim, paragraph [0061].) Furthermore, Kim teaches only that the core via 360c is electrically connected to an active surface of the integrated circuit 300a via an upper end wiring layer 310c. (Kim, paragraph [0086].) And nowhere do the cited portions of Kim teach or suggest that the active surface of the integrated circuit 300a is in any way coupled to the cavity ground layers 165a (i.e., the alleged "ground plane"). Stated another way, neither Figure 13A nor paragraph [0113] of Kim teach or suggest that the connection member 200a (i.e., the alleged "conformal coating") is "electrically coupled to" a cavity ground layer 165a(i.e., the alleged "ground plane"), much less via the core via 360c of Kim as the Office Action asserts. Moreover, the Office Action concedes that Kim does not teach a conformal coating electrically coupled to a ground plane using an opening, and relies on Figure 3 of Huang for allegedly teaching a holder 44 to supply a chemical liquid to a counter electrode 36 while holding the counter electrode 36. (Office Action, p. 3.) In light of this alleged teaching of Huang, the Office Action asserts that it would have been obvious to use Kim's semiconductor device-8 with the teaching of Huang so that electrical connectivity within a surface can be established for better device formation. (Id.) Applicant respectfully submits, however, that nowhere in Huang (including in Figure 3 of Huang) does Huang teach or suggest a "holder" or a "counter electrode," or any elements corresponding to references numbers 44 and 36. In addition, Applicant respectfully submits that, even assuming arguendo that Huang provided this alleged teaching, supplying a chemical liquid to a counter electrode while holding the counter electrode fails to cure the deficiencies of the teachings of Kim for disclosing "a conformal coating electrically coupled to [a] ground plane through an opening in the second surface of the package substrate," for at least the reason that a person of ordinary skill in the art would not find it obvious in light of Huang's teaching to "electrically couple[e]"Kim's cavity ground layer 165a (i.e., the alleged "ground plane") to Kim's core via 360c given the lack of any suggestion in Kim for completing such an electrical connection.”.
However, the examiner disagrees. As in claim 1, “a conformal coating (a conformal coating 200a, surrounding ground layer) electrically coupled to the ground plane through an via (Core via 360c in Fig. 4, Also, see FIG. 13A, Paragraph [0113]) in the second surface of the package substrate.” 200a is electrically connected via 306c in the second surface of the package substrate. 220a may a layer within 200a only.

Applicant also argues regarding claim2 that “nowhere in Huang (including in Figure 3 of Huang) does Huang teach or suggest a "holder" or a "counter electrode," or any elements corresponding to references numbers 44 and 36. In addition, Applicant respectfully submits that, even assuming arguendo that Huang provided this alleged teaching, supplying a chemical liquid to a counter electrode while holding the counter electrode fails to cure the deficiencies of the teachings of Kim for disclosing "a conformal coating electrically coupled to [a] ground plane through an opening in the second surface of the package substrate," for at least the reason that a person of ordinary skill in the art would not find it obvious in light of Huang's teaching to "electrically coupl[e]"Kim's cavity ground layer 165a (i.e., the alleged "ground plane") to Kim's core via 360c given the lack of any suggestion in Kim for completing such an electrical connection.”
However, the examiner disagrees. Huang teaches a conformal coating electrically coupling to ground plane using an opening (Paragraph [0022]), FIG. 3-12). Specifically in FIG. 12, the electromagnetic interference shielding layer 210 may fully fill the contact windows 202, the electromagnetic interference shielding layer 210 is in contact with the bottom surface of the first TIVs 121 through the contact windows 202, and the first TIVs 121 may be used as ground vias as the electromagnetic interference shielding layer 210 is electrically grounded through the first TIVs 121, the first redistribution layer 150 and the corresponding conductive elements 160 connecting to a ground plane (not shown). In some embodiments, the electromagnetic interference shielding layer 210 may be made of an electrically conductive material. Materials used for the electromagnetic interference shielding layer 210 may include copper, nickel, an alloy of nickel and iron, an alloy of copper and nickel, silver, etc., but not limited thereto.
So, Applicant's arguments have been fully considered but they are not persuasive. Accordingly, the action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US PGpub: 2019/0280374 A1), herein after KIM, in view of Huang et al. (US PGpub: 2018/0026010 A1), herein after Huang.
Regarding claim 1, KIM teaches a semiconductor device, comprising: a package substrate having a ground plane (165a), a first surface having a die attach area (300A, first surface is top surface), and a second surface opposite the first surface; and a conformal coating (a conformal coating 200a, surrounding ground layer) electrically coupled to the ground plane through an via (Core via 360c in Fig. 4, Also, see FIG. 13A, Paragraph [0113]) in the second surface of the package substrate.
KIM does not explicitly teach a conformal coating electrically coupling to ground plane using an opening.
However, Huang teaches a conformal coating electrically coupling to ground plane using an opening (Paragraph [0022]), FIG. 12).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use KIM’s semiconductor device with other teaching from Huang so that Electrical connectivity within surface can be established for better device formation.
Regarding claim 2, KIM teaches the semiconductor device of claim 1, wherein the ground plane (165e) is recessed within the opening (360C) in the second surface of the package substrate.
Regarding claim 3, KIM teaches the semiconductor device of claim 2, wherein the conformal coating is electrically coupled directly to the ground plane (conformal coating 200a, electrically conductive and couples ground plane).
Regarding claim 4, KIM teaches the semiconductor device of claim 2, wherein the package substrate further includes a conductive trace that extends from the ground plane to the second surface of the package substrate, and wherein the conformal coating is electrically coupled to the ground plane via the conductive trace(See FIG. 8, where multiple conductive trace connect ground plane t to second surface of package substrate) .
Regarding claim 5, KIM teaches the semiconductor device of claim 4, wherein the conformal coating is electrically coupled to the conductive trace at the second surface of the package substrate (FIG. 8, conformal coating 200a couples conductive trace to second surface).
Regarding claim 6, KIM teaches the semiconductor device of claim 1, wherein the opening is a trench or moat, and wherein the semiconductor device includes solder mask between the package substrate and the conformal coating( FIG. 4, which is via hole that extends partially to the perimeter of the substrate. There can be solder masks or other masks between the package substrate and the conformal coating).
Regarding claim 7, KIM teaches the semiconductor device of claim 1, wherein the opening extends around a perimeter of the package substrate (the opening 360c extends to the perimeter of the package substrate).
Regarding claim 8, KIM teaches the semiconductor device of claim 1, wherein the semiconductor device further comprises a molded material covering at least a portion of the package substrate; the molded material includes a top surface; the molded material and the package substrate include a plurality of side surfaces; and the conformal coating coats the top surface and the plurality of side surfaces (FIG. 4-8 and their description. Paragraph [0077]. Fig. 19-20. Paragraph [0145]).
Regarding claim 9, KIM teaches the semiconductor device of claim 1, further comprising a semiconductor die (300a) coupled to the first surface of the package substrate.
Regarding claim 10, KIM teaches the semiconductor device of claim 1, wherein the conformal coating is configured to shield the semiconductor die from electromagnetic interference (FIG. 4-8).
Regarding claim 18, KIM teaches a method of manufacturing a semiconductor device, the method comprising: forming a package substrate, the package substrate including a ground plane, a first surface having a die attach area, and a second surface opposite the first surface; and applying a conformal coating over the package substrate such that a portion of the conformal coating is electrically connected to the ground plane through a via in the second surface of the package substrate (Paragraph [0023]-[0024], [0111]).
KIM does not explicitly teach a conformal coating electrically coupling to ground plan using an opening.
However, Huang teaches a conformal coating electrically coupling to ground plane using an opening (Paragraph [0022]), FIG. 12).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use KIM’s semiconductor device with other teaching from Huang so that Electrical connectivity within surface can be established for better device formation.
Regarding claim 19, KIM teaches the package substrate of claim 18, wherein: the ground plane is recessed within the opening in the second surface of the package substrate; and/or the package substrate further includes a conductive trace that extends from the ground plane to the second surface of the package substrate (Core via 360C. the core via 360c may be a pass path of the IF signal or the base band signal. So, it is a conductive via).
Regarding claim 20, KIM teaches the package substrate of claim 19, wherein: the opening is a trench or moat; and/or the opening extends around a perimeter of the package substrate (FIG. 4, which is via hole that extends partially to the perimeter of the substrate).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/Primary Examiner, Art Unit 2828